Citation Nr: 1403012	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-01 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a gastrointestinal disability manifested by rectal bleeding, to include colon polyps and hemorrhoids.  

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to July 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issue of service connection for an acquired psychiatric disability was previously characterized as entitlement to service connection for just "depression."  The United States Court of Appeals for Veterans Claims (Court) has held that such claims encompass claims of entitlement to service connection for all psychiatric disabilities.  Clemmons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran's current claim of service connection for a gastrointestinal disability manifested by rectal bleeding, to include colon polyps and hemorrhoids, is based upon the same factual basis and symptoms as his original claim for service connection for rectal bleeding, which the RO denied on the merits in an April 2005 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

In December 2012, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record on the "Virtual VA" system.

The Board has not only reviewed the physical claims file but also the file on the "Virtual VA" system and the "Virtual Benefits Management System (VBMS)" to ensure a total review of the evidence.  

The issues of service connection for a gastrointestinal disability and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for rectal bleeding was denied in an April 2005 rating decision; and the Veteran was notified of this action and of his appellate rights, but did not file a timely notice of disagreement.  New and material evidence was not received within one year of the decision.

2.  The evidence received since the April 2005 rating decision, regarding service connection for a gastrointestinal disability manifested by rectal bleeding, to include colon polyps and hemorrhoids, is new and material.  


CONCLUSIONS OF LAW

1.  The April 2005 rating decision, that denied service connection for rectal bleeding, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  New and material evidence has been received since the April 2005 rating decision to reopen service connection for a gastrointestinal disability manifested by rectal bleeding, to include colon polyps and hemorrhoids.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 2005 rating decision, the RO denied service connection for rectal bleeding because there was no evidence of a clinical diagnosis.  The Veteran was notified of the April 2005 rating decision and of his appellate rights, but did not file a timely notice of disagreement.  As a result, the Board finds that the rating decision became final for this claim on appeal.  No new and material evidence was received within one year of the 2005 rating decision.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

A claim that has been previously denied may be reopened if new and material evidence is received with respect to that claim.  If the claim is reopened, it will be reviewed on a de novo (new) basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final denial of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

New and material evidence can be neither cumulative (new material of the same kind) nor redundant (duplicate) of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened).  

The evidence of record associated with the claims file since the April 2005 rating decision, pertaining to the claim on appeal, does not include additional relevant official service department records, and as noted, there was no evidence received prior to the expiration of the appeal period pertaining to this claim.  Therefore, 38 C.F.R. § 3.156(b) and 38 C.F.R. § 3.156(c) are not applicable.

The evidence received since the April 2005 rating decision, particularly a March 2012 VA Disability Benefits Questionnaire (DBQ) examination report for rectum and anus conditions and a January 2010 VA outpatient treatment record, were not previously obtained and associated with the record.  Clinical findings from the March 2012 examination revealed current diagnoses of internal or external hemorrhoids and status post colon polyp, both diagnosed in 2008.  Findings of external hemorrhoids were also noted in the January 2010 VA outpatient treatment record.  Such evidence is pertinent to the element of a current disability, which was not established at the time of the April 2005 rating decision.

As a result, the Board finds that the newly received evidence, specifically the March 2012 VA DBQ examination report and January 2010 VA outpatient treatment record are new and material.  Having submitted new and material evidence, this service connection claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Given the fully favorable decision discussed above, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.







ORDER

As new and material evidence has been received to reopen service connection for a gastrointestinal disability manifested by rectal bleeding, to include colon polyps and hemorrhoids, the claim is reopened.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issues of service connection for a gastrointestinal disability and an acquired psychiatric disability.

The March 2012 VA DBQ examiner provided an opinion regarding a nexus between the Veteran's colon polyps and service.  However, the examiner did not adequately address whether the Veteran's diagnosis of hemorrhoids was related to service, to include the documented treatment for rectal bleeding.  Therefore, an addendum opinion is needed.

In March 2013, the Veteran's representative submitted a December 2012 VA outpatient treatment record without a waiver of initial RO review.  This record notes "[the Veteran] is currently getting depressed secondary to his painful physical condition due to which he is seeking for different antidepressant;" however is unsupported by sufficient rationale.  Moreover, following the March 2010 VA QTC Medical Services (QTC) psychiatric examination, the examiner did not adequately address whether the currently diagnosed major depression is aggravated by the service-connected disabilities.  Therefore, an addendum opinion is needed.

Lastly, review of the record includes VA outpatient treatment records dated from June 1999 to May 2012.  Since VA has notice of outstanding VA outpatient treatment records since May 2012 (i.e., the December 2012 record discussed above) and he testified at the December 2012 Board hearing that he underwent VA vocational rehabilitation treatment, the Board finds these records are potentially relevant to the appeal and there is a duty to obtain them.  

Accordingly, the case is REMANDED for the following actions:
	
1.  Obtain and associate with the record (physical claims file, "Virtual VA," and/or "VBMS") all outstanding VA outpatient treatment records from May 2012 to the present.  A negative response must be provided if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2.  Obtain and associate with the record (physical claims file, "Virtual VA," and/or "VBMS") the Veteran's VA vocational rehabilitation file.  

3.  Schedule the Veteran for the appropriate VA examinations to determine whether (1) there is a relationship between the currently diagnosed hemorrhoids and military service and (2) the currently diagnosed acquired psychiatric disability is aggravated by any of the service-connected disabilities.  The relevant medical records should be made available to the examiners for review in conjunction with the examinations, and the examination reports should reflect that such review has been accomplished.  

a)  The appropriate VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the currently diagnosed hemorrhoids originated in service or is in any way related to the Veteran's military service, to include the documented treatment for rectal bleeding.

b)  The appropriate VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current acquired psychiatric disability is aggravated (Note:  Aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.) by any of his service-connected disabilities (tinnitus, chondromalacia of the knees, instability of the knees, left varicocele, distal numbness of the right hand, and right hand scar post metacarpal boss excision) and/or chronic pain from these conditions.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale must be provided for any opinion offered and should not be based solely on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.  

4.  Thereafter, the issues on appeal should be readjudicated, to include a review of the entire evidentiary record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


